UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 28, 2011 APPS GENIUS CORP (Exact name of registrant as specified in its charter) Nevada 333-170715 27-1517938 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 157 Broad Street, Suite 109-C Red Bank, NJ 07701 (Address of principal executive offices) (732) 530-1267 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into a Material Definitive Agreement. On June 28, 2011, we issued promissory notes to two (2) investors (the “Promissory Notes”) in the amount of $10,000, each, for loans they extended to us on the same day. The Promissory Notes are payable upon the earlier of: (1) December 28, 2011; or (2) the closing of a financing transaction in an amount greater than $250,000. In the event that a financing transaction does not take place on or before December 28, 2011, the Company, at its sole option, may extend the maturity date of the Promissory Notes for an additional twelve (12) months. The Promissory Notes carry an interest rate of 6% per annum, provided, however, for any period that the Company extends the maturity of the Promissory Notes past December 28, 2011, the Promissory Notes will carry an interest rate of 6.5% per annum. A copy of a form Promissory Note is attached to this Current Report on Form 8-K as Exhibit 10.1. The descriptions in this Item 1.01 of the transactions contemplated by this document do not purport to be complete and are qualified in its entirety by reference to the full text of the document filed as an exhibit hereto and incorporated herein by reference. Item2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. This discussion of the Promissory Notes in Item1.01 of this Current Report on Form 8-K is incorporated by reference into this Item2.03. Item9.01 Financial Statements and Exhibits. (d) Exhibits. The following exhibit is furnished herewith: Exhibit Number Description Form Promissory Note between Apps Genius Corp and two investors, dated June 28, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. APPS GENIUS CORP Date:June 29, 2011 By: /s/ Adam Kotkin Adam Kotkin Chief Executive Officer
